                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


 MICHELLE M. BUERGER                              §
                                                  §   Civil Action No. 4:18-CV-78
 v.                                               §   (Judge Mazzant/Judge Nowak)
                                                  §
 JIMMY L. CLIFTON, and PATRICIA                   §
 CLIFTON                                          §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE



       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On June 13, 2019, the report of the Magistrate Judge (Dkt. #17) was entered containing proposed

findings of fact and recommendations that Defendant Jimmy L. Clifton’s (construed) Motion to

Set Aside Default (Dkt. #15) be granted and the Clerk’s Entry of Default as to Defendant be set

aside (Dkt. #13).

       Having received the report of the Magistrate Judge, and no objections thereto having been

timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       It is, therefore, ORDERED that Defendant Jimmy L. Clifton’s Motion to Set Aside

Default (Dkt. #15) is GRANTED and the Clerk’s Entry of Default (Dkt. #13) is SET ASIDE

ONLY as to Defendant Jimmy L. Clifton.
            It is further ORDERED that within fourteen (14) days of the date of this
.
    Memorandum, Defendant Jimmy L. Clifton shall file an answer or other responsive pleading to

    Plaintiff’s Complaint (Dkt. #1).

            IT IS SO ORDERED.

             SIGNED this 24th day of July, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                   2
